—Appeal by a self-insured employer from a decision and award to claimant of temporary total disability compensation made by the Workmen’s Compensation Board. Claimant, a moulder, while assisting in the course of his employment in carrying a heavy pot of molten brass suffered from a sudden weakness and collapse. There is ample medical evidence to support the board’s finding’ that this was caused by a rupture of a pre-existing angioma of the brain, and that it was causally related to his employment. The evidence as to the circumstances in claimant’s employment which are shown to have given rise to the injury and the sudden occasion and nature of the injury sanction the finding that it was accidental. (Matter of Bohm V. L. B. 8. é B. Bealty Co., 289 N. Y. 808; Matter of Barnes v. New Torh World’s Fair 1939, 277 App. Div. 819; Matter of Kay ser v. Erie Co. Highway Dept., 276 App. Div. 789.) Decision and award unanimously affirmed, with one bill of costs to the claimant and the Workmen’s Compensation Board, to be divided equally between them, with disbursements to each. Present — Foster, P. J., Brewster, Bergan, Coon and Imrie, JJ.